                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION AT COVINGTON


 Allegra Schawe-Lane,

         and

 Dane Lane,

                         Plaintiffs,                  Case no. 2:17-cv-00134-WOB-CJS

         v.

 Amazon.com.KYDC LLC,

                         Defendant.



                                       JOINT STATUS REPORT
        Pursuant to the Court’s November 19, 2018 Order (Dkt. 67), Plaintiffs Allegra Schawe-
Lane and Dane Lane (“Plaintiffs”) and Defendant Amazon.com.KYDC LLC (“Amazon”)
(collectively, the “Parties”) hereby submit the foregoing joint status report.
        1.      On September 24, 2018, the Parties participated in a voluntary private mediation in
Cincinnati, Ohio.
        2.      As a result of the mediation, the Parties reached an agreement to resolve the claims
raised in Plaintiff’s Complaint.
        3.      On September 24, 2018, the Parties executed a term sheet memorializing the
material provisions of their tentative settlement agreement.
        4.      On November 15, 2018, the Parties filed a status report advising the Court that the
Parties anticipated finalizing the settlement agreement and filing a stipulation of dismissal on or
before December 1, 2018 (Dkt. 66).
        5.      On November 19, 2018, the Court entered an Order (Dkt. 67) directing the Parties
to file a stipulation of dismissal of this action or, if they “are unable to finalize their settlement and
file the stipulation of dismissal or proposed agreed order of dismissal by December 3, they shall

instead file a Status Report informing the Court of the reasons for the delay.”
       6.      On November 20, 2018, the Law Firm of Jillian T. Weiss, P.C. (“Weiss Firm”) and

the Transgender Legal Defense and Education Fund, Inc. (“TLDEF”) notified Amazon’s counsel
via email that they individually claimed entitlement to fees and costs as part of this settlement.
       7.      Between November 20 and present, counsel for Plaintiffs has worked with counsel
for Amazon and counsel for the Weiss Firm and TLDEF to devise a plan that would ensure the
expedient finalization of the settlement agreement between the Plaintiffs and Amazon as well as
allow attorneys for Plaintiffs to resolve the Weiss Firm’s and TLDEF’s claims at a later date.
       8.      As of filing, Amazon and Plaintiffs are close to finalizing the settlement agreement
and anticipate filing a stipulation of dismissal on or before December 31, 2018.




                                                 2
Dated: December 3, 2018

/s/ Meredith E. Riccio                  /s/Ezra Young

Michael L. Banks (pro hac vice)         Ezra I. Young (pro hac vice)
Morgan, Lewis & Bockius LLP             Law Office of Ezra Young
1701 Market Street                      30 Devoe Street, #1A
Philadelphia, PA 19103-2921             Brooklyn, NY 11211
michael.banks@morganlewis.com           ezra@ezrayoung.com

Meredith E. Riccio (pro hac vice)       Allan K. Townsend (pro hac vice)
Morgan, Lewis & Bockius LLP             Maine Employee Rights Group
77 W. Wacker Drive                      92 Exchange Street
Ste. 500                                Portland, ME 04101
Chicago, IL 60601                       atownsend@maineemployeerights.com
meredith.riccio@morganlewis.com
                                        Amanda Rae Walker
Jay Inman                               Bradley Scott Zoppoth
Littler Mendelson P.C.                  The Zoppoth Law Firm
333 W. Vine Street                      635 W. Main Street, Suite 400
Ste. 1720                               Louisville, KY 40202
Lexington, KY 40507                     arw@zoplaw.com
jinman@littler.com                      bsz@zoplaw.com

C. Eric Stevens                         Attorneys for Plaintiffs
Littler Mendelson P.C.
333 Commerce street, Suite 1450
Nashville, TN 37201
estevens@littler.com

Attorneys for Defendant




                                    3
                               CERTIFICATE OF SERVICE

On December 3, 2018, I electronically filed this Appearance through the ECF system, which will
send a notice of electronic filing to all attorneys of record.



                                                  /s/Ezra Young
                                                  Ezra Young
                                                  Admitted Pro Hac Vice
                                                  Law Office of Ezra Young
                                                  30 Devoe Street, #1A
                                                  Brooklyn, NY 11211
                                                  Telephone: (949) 291-3185
                                                  Facsimile: (917) 398-1849
                                                  ezra@ezrayoung.com

                                                  Attorney for the Plaintiffs




                                              4
